Citation Nr: 0840865	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-10 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder (claimed as stress and sleepwalking).

2.  Entitlement to an initial rating in excess of 10 percent 
for lumbar strain (classified by the RO as back pain).

3.  Entitlement to an initial rating in excess of 10 percent 
for headaches.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from December 1993 to 
November 1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  The RO, in pertinent part awarded 
service connection for headaches and back pain, and assigned 
initial disability ratings of 10 percent from January 2005.  
(The issue of initial rating for the back disability on 
appeal has been recharacterized as initial rating for lumbar 
strain because pain is not in itself a disability.)  The RO 
also denied service connection for anxiety with sleep walking 
disturbances.  

The Board notes that the veteran had also appealed the 
initial rating assigned for residuals of a right wrist 
injury, as well as the denials of the claims for service 
connection for vision impairment, bilateral shin splints, 
heart impairment, right shoulder impairment, left knee pain, 
triglycerides, and right ankle impairment.  The veteran 
indicated in her April 2007 substantive appeal that she was 
no longer appealing the issues and, as such, the matters are 
no longer in appellate status.  38 C.F.R. §§ 20.302(b), 
20.204 (2008).  

The veteran has also raised a claim for service connection 
for residuals of a removal of a pleomorphic adenoma.  As this 
issue has been neither procedurally prepared nor certified 
for appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The claim of entitlement to an initial rating in excess of 10 
percent for migraine headaches is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  An acquired psychiatric disorder, to include generalized 
anxiety disorder (GAD) and sleep disturbances, was not 
incurred in the veteran's active military service.

3.  The veteran's lumbar strain has not for any period been 
productive of symptomatology consistent with forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for an acquired psychiatric disorder have not been met.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for lumbar strain have not been met for any period.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the veteran's claims for service connection in correspondence 
sent to the veteran in April 2005.  This letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing her original service 
connection claims, and identified the veteran's duties in 
obtaining information and evidence to substantiate her 
claims.  In August 2006 and October 2006, the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
holding in the Dingess decision.  

The Board would note that the claim for lumbar strain arises 
from the veteran's disagreement with the initial 10 percent 
rating assigned following the grant of service connection.  
Courts have held that, once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The Board is aware of 
the United States Court of Appeals for Veterans Claims 
(Court) recent decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008); however, statements of the veteran indicate 
awareness of the evidence necessary to substantiate a claim 
for a higher evaluation and no further analysis in that 
regard is necessary.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate her claims.  
38 U.S.C.A. § 5103A.  The information and evidence currently 
associated with the claims file consist of the veteran's 
service treatment records, post-service private medical 
treatment records, and reports of VA examination.  The 
veteran has not identified any other evidence that has not 
been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection for Psychiatric Disorder

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R.  § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran essentially contends that she is entitled to 
service connection for stress and sleep walking.  She has not 
set forth any specific incident as to service incurrence, but 
instead indicates that "dedication to duty earn[ed] a 
sentence of harassment, vandalism, and assault."  She 
informed the VA examiner that symptoms of stress, anxiety, 
and sleep disturbances began in service.  

The veteran has not claimed that she was the victim of a 
"personal assault."  There is no indication in the record, 
or from the veteran herself, that she has been diagnosed with 
post-traumatic stress disorder (PTSD), which would require 
further development under 38 C.F.R. § 3.304(f) (2008).  As 
this is not the case, the Board shall proceed in adjudicating 
the claim for service connection for a psychiatric disorder 
that is certified for appeal.    

Having carefully considered the veteran's claim for service 
connection in light of the record and the applicable law, the 
Board concludes that the preponderance of the evidence is 
against the claim, and the appeal as to this issue must be 
denied.  
A chronic, acquired psychiatric disorder was not diagnosed 
during service.  While GAD and a sleepwalking disorder were 
eventually diagnosed years after service, the weight of the 
competent medical evidence is against a finding that these 
disorders are related to service. 

Service treatment records include complaints of dizziness and 
stress in 1994.  In August 1994, the veteran indicated that 
she was stressed at work.  She was diagnosed with adjustment 
disorder and given a psychiatric referral.  The veteran had 
her first and only psychiatric evaluation later in August 
1994.  At that time she complained of difficulty dealing with 
personality conflicts between herself and her peers.  She 
indicated that she was unhappy with the living conditions of 
her barracks.  She also complained of difficulty dealing with 
stress and a manifestation of physical symptoms of stress.  

The August 1994 workup was negative for an organic basis.  
There was no evidence of a psychosis. The veteran was 
diagnosed with adjustment disorder with depressed mood versus 
a personality disorder, not otherwise specified.  There were 
no further complaints or treatment in service.  

The veteran repeatedly denied nervousness on dental 
questionnaires dated in December 1993, June 1994, December 
1994, December 1995, November 1996, and November 1998.  She 
also denied a history of psychiatric problems on a February 
1998 prenatal questionnaire.  The veteran completed two 
reports of medical history in November 1998.  On one she 
denied depression, worry and nervousness.  On the other she 
indicated that she did not know if she had them.

The mere fact that the veteran complained of stress in 1994 
is not enough to establish that a chronic psychiatric 
disorder manifested during her active duty service.  38 
C.F.R. § 3.303(b).  Though the veteran maintains that her 
separation examination was simply a post-partum evaluation, 
the fact remains that it was  devoid of complaints or a 
diagnosis of a psychiatric disorder, to include anxiety and 
sleepwalking.   

Post-service, the objective evidence of record reveals that 
the veteran was not diagnosed with GAD and sleepwalking 
disorder until 2005.  This diagnosis is not a psychosis, and 
is also outside the one-year presumptive period for 
psychoses.  38 C.F.R. §§  3.307, 3.309.  

This lengthy period without treatment (between complaints of 
stress in 1994 during service and the diagnosis of GAD and 
sleepwalking disorder in 2005) is evidence against a finding 
of continuity of symptomatology, and it weighs heavily 
against the claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

Moreover, no medical professional has provided any competent 
opinion linking the currently diagnosed GAD and sleepwalking 
disorder to any aspect of the veteran's period of service.  
Upon VA examination in June 2005, the examiner noted the 
veteran reported an onset of sleep disorder, stress, and 
anxiety in service.  She denied any previous psychiatric 
treatment.  After mental status evaluation in June 2005, the 
diagnoses were GAD and sleepwalking disorder, and rule out 
obsessive-compulsive disorder.  The examiner indicated that 
the veteran's medical records were reviewed in preparation of 
the report; however, there was no opinion offered that the 
diagnosed conditions were the result of the veteran's active 
military service.

Though the veteran contends that an acquired psychiatric 
disorder is related to her military service, there is no 
medical evidence on file supporting the veteran's assertion, 
and her statements do not constitute competent evidence of a 
medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In sum, the evidence is not in relative 
equipoise.  A preponderance of the evidence is against the 
claim, so the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

Initial Rating for Back Disability

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  The Court has held that functional loss, 
supported by adequate pathology and evidenced by visible 
behavior of the veteran undertaking the motion, is recognized 
as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Historically, in initiating the instant appeal, the veteran 
disagreed with the initial 10 percent rating assigned for her 
service-connected back pain (now classified as lumbar 
strain).  As such, the severity of the disability at issue is 
to be considered over the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson, 12 Vet. App. at 126.  Specifically, the veteran 
contends that a higher initial rating is warranted due to 
back pain and limited motion.    

The veteran's lumbar strain disability has been assigned a 10 
percent rating under Diagnostic Code 5237, which is rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  The General Rating Formula for Diseases and 
Injuries of the Spine provides a 10 percent disability rating 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  

A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of 
entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

As an initial matter, the Board has found no evidence of 
intervertebral disc syndrome to warrant an increased rating 
under the General Rating Formula for Disease and Injuries of 
the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The 
Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the lumbar strain under the 
diagnostic codes pertinent to rating neurological disorders; 
however, there was no permanent nerve root involvement in the 
lumbosacral spine.  Neurological, sensory, and motor 
examinations were normal upon VA examination in May 2005.  
The veteran also denied any bowel or bladder dysfunction 
associated with her back or sacrococcygeal.

The pertinent evidence is as follows.  Upon VA examination in 
May 2005, the veteran reported pain and spasms brought on by 
prolonged sitting.  Pain was said to radiate up her back and 
not down the legs.  She said that she was on bed rest at 
times because of her back, but there was no indication this 
was prescribed by a physician.  Moreover, the examiner 
specifically stated the veteran had no intervertebral disc 
syndrome.

The May 2005 VA examiner noted the veteran had no radiation 
of pain with movement of the thoracolumbar spine.  There was 
no evidence of muscle spasm. She did have mild tenderness in 
the right lumbar spine.  Straight leg raising was negative.  
There was no fixation of the lumbar spine.  Range of motion 
of the lumbar spine was as follows: flexion normal at 90 
degrees without pain; extension to 20 degrees with pain; 
right lateral flexion normal at 30 degrees without pain; left 
lateral flexion normal at 30 degrees without pain; and 
bilateral rotation normal at 30 degrees without pain.  

After repetitive use or during flare up at the May 2005 VA 
examination, range of motion was additionally limited by pain 
and lack of endurance, but there was no fatigue, weakness, or 
incoordination.  The examiner indicated that he was unable to 
determine additional limitation in degrees of the lumbar 
spine without resorting to mere speculation.  X-rays of the 
lumbar spine were within normal limits.  The examiner found 
the complaints of back pain consistent with lumbar strain.

In light of the veteran's credible complaints of pain 
experienced in her lumbar spine, functional loss due to 
flare-ups, pain, fatigability, incoordination, pain on 
movement, and weakness, were considered and are reflected in 
the initial 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8  Vet. App. at 206-7.  While pain was 
considered to be the major limiting factor after repetitive 
use or during flare-up, and there was some evidence of lack 
of endurance, there was no weakness, fatigability, or 
incoordination of the lumbar spine at any time.  Additional 
loss of range of motion could not be quantified without 
resorting to speculation.  

In sum, an evaluation in excess of 10 percent, to include 
"staged" ratings, is not warranted for any period of 
initial rating appeal because the evidence does not show 
symptomatology that more nearly approximates forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a; 
See Fenderson, 12 Vet. App. at 126.  

Should the veteran's disability picture change in the future, 
she may be assigned a higher rating.  See 38 C.F.R. § 4.1.  
In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected lumbar strain 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. 
§ 3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  Although the veteran reports that her lumbar 
strain, among her other disabilities, has caused her to take 
sick, annual, and personal leave to accommodate medical 
appointments and flare-ups, the Board finds that the 
objective evidence does not support a finding that her 
service-connected back disability interferes markedly with 
employment.  There is nothing in the record to distinguish 
her case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disability.  The veteran remains gainfully employed, and 
there is no evidence revealing frequent periods of 
hospitalization.    

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
assigned initial 10 percent rating for lumbar strain 
adequately compensates the veteran for the nature and extent 
of severity of her back disability.  The schedular rating 
criteria specifically contemplate loss of motion, including 
due to pain, stiffness, swelling, weakness, fatigability.  
The schedular rating criteria also provide ratings for 
thoracolumbar spine disabilities "with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease."  38 C.F.R. § 4.71a.  Therefore, in the 
absence of exceptional factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

An initial disability rating in excess of 10 percent for 
lumbar strain is denied.


REMAND

The veteran has also appealed the initial rating of 10 
percent for migraine headaches.  A determination has been 
made that additional evidentiary development is necessary.  
Accordingly, further appellate consideration will be deferred 
on this issue, and this issue is remanded for action as 
described below.

A review of the claims folder reveals there are outstanding 
private medical treatment records of the veteran.  In her 
June 2006 notice of disagreement (NOD), the veteran indicated 
that she had been treated by Dr. JE for her headaches.  She 
stated that Dr. JE had ordered electroencephalograms (EEG) 
and magnetic resonance imaging studies (MRI) in the course of 
treatment; however, these records have not been associated 
with the claims folder.  Such must be obtained upon Remand.  

Under 38 C.F.R. § 3.159(c)(1), VA will make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, to include records from private 
medical care providers.  Such reasonable efforts will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  A follow-up request is not required if a response 
to the initial request indicates that the records sought do 
not exist or that a follow-up request for the records would 
be futile.  

Moreover, as it is essential in the evaluation of a 
disability, that each disability be viewed in relations to 
its history, and in light of the outstanding evidence of 
record, an additional VA examination is necessary.  38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Also, 
as there was some question as to whether the veteran had 
tension or migraine headaches, a new examination is necessary 
to determine the current nature and severity of the veteran's 
headaches.  Copies of all pertinent records in the veteran's 
claims file or, in the alternative, the claims file, should 
be made available to the examiner for review.

In light of the foregoing, the issue of an initial rating in 
excess of 10 percent for headaches is hereby REMANDED to the 
RO/AMC for the following actions:

1.  The RO should contact the veteran and 
request that she identify all healthcare 
providers who have treated her for 
headaches since her discharge from 
service.  The RO should request that the 
veteran complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence relating 
to such treatment.  The RO should attempt 
to obtain copies of all pertinent records 
outstanding.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  

Specifically, the RO should obtain 
treatment records of the veteran from Dr. 
JE, to include EEG and MRI reports.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.

2.  After the receipt of any additional 
medical records obtained in accordance 
with this remand, the RO should schedule 
a VA neurological examination to 
ascertain the current nature and severity 
of the veteran's service connected 
headaches.  The veteran's claims folder 
must be available to, and reviewed by, 
the examiner in conjunction with the 
examination.  The examiner should 
indicate that the claims folder was 
reviewed.  All indicated studies should 
be performed.  

The examiner should express opinions as 
to whether the veteran's headaches are 
consistent with migraines, and whether 
the veteran suffers from characteristic 
prostrating attacks occurring on an 
average once a month over the last 
several months.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
initial rating in excess of 10 percent 
for headaches in light of all pertinent 
evidence and legal authority.  
Adjudication of the claim for a higher 
initial evaluation for headaches should 
include specific consideration of whether 
a "staged rating" (assignment of 
different ratings for distinct periods of 
time, based on the facts found) is 
appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

4.  If the benefit sought on appeal 
remains denied, the AMC/RO must furnish 
to the veteran an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and affords her an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this remand is to assist the veteran with the 
development of her claim.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655 (2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


